In Re Wesley, Jeffrey; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, Nos. 311-342; to the Court of Appeal, Fourth Circuit, No.2005-K-0109.
Writ granted. Case remanded for further consideration of relator’s timely filed August 31, 1999 application for post-conviction relief. Relator’s conviction became final on September 4, 1996, 14 days after the court of appeal affirmed and relator failed to apply for rehearing or supervisory writs. La.C.Cr.P. art. 922. Relator had three years from that date in which to file his application. See La.C.Cr.P. art. 930.8(A)(3).